SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 14, 2014 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X São Paulo, November 14, 2014 Companhia Siderúrgica Nacional (CSN) (BM&FBOVESPA: CSNA3) (NYSE: SID) announces today its consolidated results for the third quarter of 2014 (3Q14), which are presented in Brazilian Reais and in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and with Brazilian accounting practices, which are fully convergent with international accounting norms, issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM), pursuant to CVM Instruction 485 of September 1, 2010. Comments on this release relate to the consolidated results of the Company and comparisons refer to the second quarter of 2014 (2Q14), unless otherwise stated. The Real/U.S. Dollar exchange rate on September 30, 2014 was R$2.451. · Iron ore sales volume in the first nine months of 2014 reached a record of 21.3 million tonnes, a 19% year-on-year improvement; · Iron ore shipments by Tecar totaled a record of 24.4 million tonnes in 9M14, 23% up on 9M13; · Cement sales reached the record level of 589 thousand tonnes in 3Q14, with record net revenue of R$120 million. Year-to-date sales totaled 1.6 million tonnes and net revenue came to R$331 million, also Company records. Executive Summary 3Q14 x 3Q13 3Q14 x 2Q14 Highlights 3Q13 2Q14 3Q14 (Change) (Change) Consolidated Net Revenue (R$ MM) 4,661 4,052 3,883 -17% -4% Consolidated Gross Profit (R$ MM) 1,402 1,306 971 -31% -26% Adjusted EBITDA (R$ MM) 1,652 1,303 977 -41% -25% Total Sales (thousand t) - Steel -17% 1% - Domestic Market 77% 73% 72% -5 p.p. -1 p.p. - Overseas Subsidiaries 20% 25% 25% 5 p.p. 0 p.p. - Export 3% 2% 3% 0 p.p. 1 p.p. - Iron Ore 1% 7% - Domestic Market 1% 1% 0% -1 p.p. -1 p.p. - Export 99% 99% 100% 1 p.p. 1 p.p. Adjusted Net Debt (R$ MM) -1% 6% Adjusted Cash Position 14,368 11,910 12,141 -16% 2% Net Debt / Adjusted EBITDA 3.6x 2.7x 3.2x -0.4x 0.5x (1) Sales volumes include 100% of NAMISA sales At the close of 3Q14 · BM&FBovespa (CSNA3): R$8.70/share · NYSE (SID): US$3.55/ADR (1 ADR 1 share) · Total no. of shares 1,387,524,047 · Market Cap BM&FBovespa: R$12.1 billion · Market Cap NYSE: US$5.0 billion Investor Relations Team · IR Executive Officer: David Salama - (+55 11) 3049-7588 · IR Manager: Claudio Pontes - (+55 11) 3049-7592 · Specialist: Ana Rayes - (+55 11) 3049-7585 · Specialist: Fernando Schneider – (+55 11) 3049-7526 · Senior Analyst: Rodrigo Bonsaver – (+55 11) 3049-7593 invrel@csn.com.br 1 Economic Scenario The recovery of global economic activity has been occurring at a moderate pace and on heterogeneous way. While among the developed countries, the United States and the United Kingdom have been recording growth, the slower-than-expected recovery in the Eurozone and the less optimistic prospects for certain emerging economies have contributed to more conservative revisions of global growth. The International Monetary Fund (IMF) reduced the global growth projections to 3.3% in 2014 and 3.8% in 2015. USA The latest figures from the U.S. Department of Commerce and the FED indicate an upturn in domestic economic activity. In 3Q14, the U.S. economy recorded growth of 3.5%, reflecting the good performance of exports, investments and consumption, as well as the increase in government spending. In September, industrial production increased by 1.0% over August, giving 12-month growth of 4.3%, and installed capacity use remained at 79% throughout the year. Manufacturing PMI averaged 57.6 points in 3Q14, 2.4 points above the average in the previous quarter and continuing the expansion that began in June 2013. In September 2014, the unemployment rate reached 5.9%, the lowest level for the last six years, giving a year-to-date decline of 1.3 p.p. At its last meeting in October, the FED's Monetary Policy Committee (FOMC) announced the end of the securities purchase program, designed to stimulate the economy, maintaining interest rates at between 0 and 0.25%. The Committee considered it appropriate to maintain interest at this level for a considerable period of time, especially in a scenario of inflation lower than the 2% target. As a result, the FED estimates GDP growth of between 2.0% and 2.2% in 2014. Europe The European recovery continues at a slower pace. After four quarters of moderate expansion, 2Q14 GDP in the Eurozone remained virtually flat. Industrial output fell by 1.8% in August over July, chiefly reflecting the 4.8% reduction in capital goods production, while the manufacturing PMI declined from 52.8 points in June to 52.0 points in September, the lowest figure in the last ten months. Eurozone unemployment rate remained stable, but still high, recording 11.5% in September. Austria and Germany recorded the lowest rates among the countries, while Greece and Spain had the highest. Eurozone inflation came to 0.3% in the 12 months ended September 2014, well below the long-term goal of 2% established by the European Central Bank (ECB) and the lowest figure since October 2009. Certain countries such as Spain, Greece, Hungary and Bulgaria actually recorded negative inflation in the same period. In this context, the ECB implemented new measures to stimulate the economy, including the repurchase of securities, with a minimum duration of two years. The institution expects a GDP growth of 0.9% in 2014 and 1.6% in 2015. UK GDP expanded for the seventh consecutive quarter, moving up by 0.7% in 3Q14, fueled by the service and construction sectors, which grew by 0.7% and 0.8%, respectively. The British Chamber of Commerce estimates annual GDP growth of 3.2% in 2014. The labor market continues to improve, with unemployment between June and August 2014 declining by 6%, the lowest level since the end of 2008 and 0.4 p.p. less than in the previous three-month period from March to May. In the year through September, inflation fell to 1.2%, below the 1.5% recorded through August. Asia Preliminary 3Q14 figures from the National Bureau of Statistics point to Chinese GDP growth of 7.3% over 3Q13, below the 7.5% recorded in 2Q14. In 9M14, the Chinese economy grew by 7.4% over 9M13, slightly below the 7.5% target established by the government. 2 In September 2014, the manufacturing PMI published by HSBC reached 50.2 points, continuing the expansion begun in June. Industrial production increased by 8.0% in September, higher than the 6.9% registered in August. In the first nine months, investments in fixed assets moved up by 16%, less than the 20% recorded in 9M13. Manufacturing PMI also continued to expand in Japan, reaching 51.7 points in September. Unemployment rate recorded 3.5% in August, the lowest rate since July 2007. At its last monetary policy meeting, the Central Bank of Japan (BoJ) increased the ceiling of the security buyback program from between 60 and 70 trillion yen, to 80 trillion yen per year, maintaining interest at 0.1%. The BoJ’s long-term inflation target is 2% p.y. and it is projecting GDP growth of 1.0% in 2014. Brazil In Brazil, the economic fundamentals remain unfavorable, with GDP declining by 0.6% in 2Q14, following the 0.2% slide in 1Q14 over 4Q13. The 2Q14 result was primarily due to the negative performance of the industrial (-1.5%) and service (-0.5%) sectors. September’s activity indicators, notably industrial production, suggest a further slowdown in the third quarter. Industrial output fell by 0.2% in September over August, largely due to the 1.6% reduction in the production of intermediate goods, giving a year-to-date downturn of 2.9%. The Central Bank’s Focus report expects GDP growth of 0.2% in 2014 and 0.8% in 2015. According to CAGED (the employment and unemployment registry), 80,000 new registered jobs were created in September, 41% down on the same month last year and the worst result since mid-2001. In the year through September, a net total of 905 thousand formal jobs were created. Inflation recorded by the IPCA consumer price index moved up by 0.57% in September, giving year-to-date and last-12-month growth of 4.61% and 6.75%, respectively, exceeding the 6.5% ceiling of the annual inflation target. Given this scenario, at its last meeting in October, the Monetary Policy Committee (COPOM) raised the Selic base rate once again, this time to 11.25% p.a. The Focus report expects 2014 inflation of 6.39%, with a Selic of 11.50% at year-end. On the foreign exchange front, the real depreciated by 11.3% against the U.S. dollar in 3Q14, closing September at R$2.451/US$, reflecting greater risk aversion in the domestic market, coupled with international factors such as the end of the U.S. government’s security repurchase program and a possible increase in interest rates by the FED. Macroeconomic Projections 2014 2015 IPCA (%) 6.39 6.40 Commercial dollar (final) – R$ 2.50 2.60 SELIC (final - %) 11.50 12.00 GDP (%) 0.20 0.80 Industrial Production (%) -2.21 1.46 Source: FOCUS BACEN Base: 11/07/2014 Net Revenue In the third quarter, consolidated net revenue totaled R$3,883 million, 4% down on the R$4,052 million recorded in 2Q14, chiefly influenced by the reduction in mining revenue, due to lower iron ore prices in the international market. Cost of Goods Sold (COGS) COGS totaled R$2,912 million in 3Q14, 6% up on the R$2,747 million posted in 2Q14, basically due to a nominal increase in COGS from steel operations, given non-recurring adjustments booked in 2Q14. 3 Selling, General, Administrative and Other Operating Expenses Consolidated SG&A expenses totaled R$379 million in 3Q14, 6% more than the R$358 million reported in 2Q14, due to higher selling expenses. Other Operating Revenue/Expenses came to R$63 million in 3Q14, versus R$31 million in 2Q14, basically due to the write-off of judicial deposits. EBITDA The Company uses Adjusted EBITDA to measure the segments' performance and operating cash flow capacity. It comprises net income before the net financial result, income and social contribution taxes, depreciation and amortization, results from investees and other operating revenue (expenses), plus the proportional EBITDA of the jointly-owned subsidiaries, Namisa, MRS Logística and CBSI. Third-quarter adjusted EBITDA amounted to R$977 million, 25% less than the R$1,303 million posted in 2Q14, basically due to the lower contribution from steel and mining operations, accompanied by a margin of 23%, down by 7 p.p. over 2Q14. Financial Result and Net Debt In 3Q14, CSN’s consolidated net financial result was negative by R$944 million, mainly due to the following factors: · Interest on loans and financing totaling R$707 million; · The R$119 million effect related to the complement of interest on contingencies included in the tax repayment program REFIS (Law 11941/09); · Monetary and foreign exchange variations amounting to R$77 million; · Expenses of R$40 million with the monetary restatement of tax payment installments; · Other financial expenses totaling R$44 million. These negative effects were partially offset by consolidated financial revenue of R$43 million. Gross debt, net debt and the net debt/EBITDA ratio presented below reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, as well as the impact from the partial spin-off of Transnordestina Logística S/A. At the close of September 30, 2014, net debt stood at R$17.6 billion, R$0.9 billion more than on June 30, 2014. The net debt/EBITDA ratio based on LTM adjusted EBITDA closed the third quarter at 3.2x, 0.5x more than the 2.7x recorded at the end of 2Q14. Net debt was impacted by the following factors: · Investments of R$0.6 billion in fixed assets; · A R$0.7 billion effect related to the cost of debt; · Foreign exchange variation of R$0.4 billion; · Disbursements of R$0.3 billion on the share buyback program. These negative effects were partially offset by 3Q14 EBITDA of R$1.0 billion and the R$0.1 billion reduction in working capital. 4 Indebtedness (R$ million) and Net Debt /Adjusted EBITDA ratio Equity Result CSN’s equity result was positive by R$198 million in 3Q14, versus a negative R$67 million in 2Q14, chiefly due to the result of the jointly-owned subsidiary Namisa. Net Income In the third quarter, the Company posted a consolidated net loss of R$250 million, basically reflecting the lower operating result in the quarter. Capex Investments reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI. The Company has ceased consolidating its interest in Transnordestina Logística S/A, due to the partial spin-off on December 27, 2013 and the consequent entry into effect of the new shareholders’ agreement. CSN invested R$613 million in 3Q14. Of this total, the main investments were R$156 million in mining, R$128 million in steel, R$203 million in cement and R$108 million in logistic. Working Capital In the third quarter, the Company reviewed the balance of the accounts composing its working capital, which includes Inventories, Suppliers, Salaries and Taxes. For comparison purposes, 2Q14 working capital was recalculated and reduced by R$493 million. At the close of 3Q14, working capital applied to the Company’s businesses totaled R$2,094 million, a reduction of R$144 million compared to 2Q14, particularly due to the reduction in accounts receivable and the increase in salaries and social contributions, partially offset by higher inventories. The average receivables period contracted by five days, the average payment period by one day, while the average inventory turnover period widened by seven days. 5 WORKING CAPITAL (R$ MM) 2Q14 3Q14 Change 3Q14 x 2Q14 Assets Accounts Receivable Inventory (*) Advances to Taxes Liabilities 65 Suppliers Salaries and Social Contribution 74 Taxes Payable 58 Advances from Clients 31 23 Working Capital TURNOVER RATIO Average Periods 2Q14 3Q14 Change 3Q14 x 2Q14 Receivables 31 26 Supplier Payment 49 48 Inventory Turnover 87 94 7 Cash Conversion Cycle 69 72 3 (*) Inventory - includes "Advances to Suppliers" and does not include "Supplies". Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: Steel Mining Logistics Cement Energy Usina Presidente Vargas Casa de Pedra Railways: Volta Redonda CSN Energia Porto Real Namisa (60%) - MRS Arcos Itasa Paraná Tecar - FTL LLC ERSA - TLSA Lusosider Port: Prada (Distribution and - Sepetiba Tecon Packaging) Metalic SWT The information on CSN’s five business segments is derived from the accounting data, together with allocations and the apportionment of costs among the segments. Results by segment reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, as well as the full consolidation of FTL. Net revenue by segment (R$ million) 6 Adjusted EBITDA by segment (R$ million) Results by segment R$ million 3Q14 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 39 97 Domestic Market 2,138 71 39 335 97 120 (316) 2,484 Foreign Market 649 843 - (94) 1,399 Cost of Goods Sold (2,173) (796) (33) (219) (49) (86) 445 (2,912) Gross Profit 7 48 34 35 Selling, General and Administrative Expenses (161) (13) - (25) (5) (18) (155) (379) Depreciation 205 99 3 42 4 10 (37) 326 Proportional EBITDA of Jointly Controlled Companies - 58 58 Adjusted EBITDA 10 47 26 R$ million 2Q14 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 47 87 Domestic Market 2,185 82 47 226 87 113 (211) 2,529 Foreign Market 657 1,035 - (169) 1,523 Cost of Goods Sold (2,083) (740) (31) (156) (49) (72) 385 (2,747) Gross Profit 16 70 38 42 5 Selling, General and Administrative Expenses (168) (20) - (21) (5) (17) (126) (358) Depreciation 202 85 2 39 4 9 (45) 296 Proportional EBITDA of Jointly Controlled Companies - 58 58 Adjusted EBITDA 18 87 37 34 Steel Scenario According to the World Steel Association (WSA), global crude steel production totaled 1.2 billion tonnes in the first nine months of 2014, 2% higher than in 9M13, the same percentage growth recorded in China, which was responsible for 618 million tonnes. Global capacity use reached 76% in September 2014, 2 p.p. down on June. For 2014, the WSA expects a 2% growth in world apparent steel consumption and an increase of 1% in China. According to the Brazilian Steel Institute (IABr), domestic crude steel production came to 25.5 million tonnes in 9M14, down 1% on 9M13, while rolled flat output totaled 18.7 million tonnes, down by 5%. Flat steel apparent consumption in 9M14 reached 9.0 million tonnes, 3% less year-on-year, with domestic sales totaling 8.4 million tonnes, 8% down on 9M13. On the other hand, flat steel imports climbed by 26% to 1.8 million tonnes, while exports fell by 3% to 1.2 million tonnes. 7 The IABr reduced its estimates for domestic steel product sales from 23.7 to 21.7 million tonnes in 2014, with apparent consumption moving down from 27.2 to 25.3 million tonnes. Automotive According to ANFAVEA (the Auto Manufacturers’ Association), Brazil’s vehicle production totaled 2.4 million units in 9M14, 17% less than the 2.9 million vehicles produced in 9M13. It is important mentioning truck production, which fell by 24%, followed by vehicles, light commercial vehicles and buses, down by 17%, 14% and 12%, respectively. Vehicle sales declined by 9% in 9M14 over 9M13, led by the bus and trucks segments, with respective downturn of 17% and 14%, partially offset by the 1% growth in the light commercial vehicle segment. Exports fell by 39% year-on-year in the first nine months, basically influenced by the lower sales to Argentina. In this scenario, ANFAVEA revised its estimates for 2014, estimating reduction of 10% in production and 5% in vehicle sales over 2013. With relation to light vehicles, FENABRAVE (the Vehicle Distributors’ Association) registered reduction of 8% in the number of vehicles licensed, from 2.6 million units in 9M13 to 2.4 million units in 9M14. The association expects 2014 light vehicle sales to fall by 8% over last year. Construction According to ABRAMAT (the Construction Material Manufacturers’ Association), sales of building material in the last twelve months ended in September 2014 fell by 4.9% over the same period in 2013. In this context, the association revised its estimates for 2014, to a reduction of 4% in sales. Home Appliances According to the IBGE (Brazilian Institute of Geography and Statistics), home appliance production grew by 17% in 3Q14 over 2Q14, with expansion of 3% in the first nine months of 2014 over 9M13. Distribution According to INDA (the Brazilian steel distributors’ association), flat steel sales by domestic distributors totaled 3.3 million tonnes in 9M14, 2% down on the previous year. 9M14 purchases by the associated network came to 3.2 million tonnes, 9.7% down year-on-year, while inventories totaled 1.0 million tonnes at the close of 3Q14, declining by 1% over 2Q14. In this scenario, the association estimates sales to fall by 3% in 2014 over 2013. Sales Volume In 3Q14, CSN’s steel sales totaled 1.27 million tonnes. Of this total, 72% went to the domestic market, 25% were sold by overseas subsidiaries and 3% went to exports. Domestic Sales Volume CSN’s domestic steel sales came to 921 thousand tonnes in 3Q14, slightly more than the 918 thousand tonnes sold in 2Q14. Foreign Sales Volume Foreign sales amounted to 353 thousand tonnes in 3Q14, 3% more than in the previous quarter. Of this total, the overseas subsidiaries sold 319 thousand tonnes, 180 thousand tonnes of which by SWT. Direct exports came to 34 thousand tonnes. Prices Net revenue per tonne averaged R$2,130 in 3Q14, a 3.8% reduction over 2Q14, essentially due to the sales mix. 8 Net Revenue Net revenue from steel operations totaled R$2,788 million in 3Q14, 2% down on the R$2,843 million recorded in 2Q14. Cost of Goods Sold (COGS) In 3Q14, steel COGS amounted to R$2,173 million, 4% higher than the 2Q14 figure, basically due to a nominal increase in COGS given non-recurring adjustments booked in 2Q14. Adjusted EBITDA Adjusted steel segment EBITDA totaled R$658 million in 3Q14, 17% down on the R$793 million recorded in 2Q14, due to the aforementioned reasons. The adjusted EBITDA margin came to 24% in 3Q14, 4 p.p. down on 2Q14. Production The Presidente Vargas Steelworks (UPV) produced 1.2 million tonnes of crude steel in 3Q14, 5% more than in 2Q14, with additional consumption of 125,000 slabs purchased from third parties. Third-quarter rolled steel output totaled 1.1 million tonnes, the same level of the previous quarter. Production (in thousand t) 2Q14 3Q14 First Nine months of Change 3Q14 x 2Q14 9M14 X 9M13 Crude Steel (UPV) 1,120 1,177 3,365 3,395 5% 1% Purchased Slabs from Third Parties 103 125 434 329 21% -24% Total Crude Steel 7% -2% Total Rolled Products 0% -6% Production Costs (Parent Company) In 3Q14, total production costs at the Presidente Vargas Steelworks (UPV) came to R$1,651 million, in line with the second-quarter figure. 9 Mining At the close of 3Q14, seaborne iron ore prices recorded the lowest figure in the last five years, with the Platts Fe62% CFR China index reaching US$77.75/dmt. Compared to the US$134.50/dmt registered in early 2014, the price reduction came to 42%. Pressed by the capacity expansion in Australian mining companies, iron ore prices were still impacted by demand factors, such as the poor performance of the real estate sector in China, the low availability of credit for steelmakers and the high level of iron ore inventories in Chinese ports. In this scenario, the Platts Fe62% CFR China index averaged US$90.21/dmt in 3Q14, 12% down on the 2Q14 average. The iron ore quality premium varied between US$1.45/dmt and US$1.70/dmt per 1% of Fe content, while freight costs on the Tubarão/Qingdao route averaged US$21.06/wmt, 3.7% more than the previous quarter’s average. Brazil exported 92.5 million tonnes of iron ore in the third quarter, 9% up on 2Q14. Iron ore sales In 3Q14, sales of finished iron ore products totaled 7.7 million tonnes, 7% up on the 7.2 million tonnes sold in 2Q14. Of this total, 2.6 million tonnes were sold by Namisa
